internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b04-plr-125761-01 date date legend distributing controlled state x state y business a business b employee c employee d family family e f g h i j k plr-125761-01 l year this letter responds to your authorized representative’s letter dated date requesting rulings on certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date january and date the information submitted for consideration is summarized below facts distributing is a state x corporation engaged in business a distributing is the common parent of a consolidated_group that files a federal_income_tax return on a calendar_year basis using the accrual_method of accounting distributing has a single class of outstanding voting common_stock e of which is held by members_of_family and f of which is held by members_of_family controlled a state y corporation was incorporated in year and is a member of distributing’s consolidated_group controlled is engaged in business b controlled has a single class of outstanding voting common_stock g of which is held by distributing h of which is held by employee c and i of which is held by employee d financial information has been submitted indicating that business a and business b has each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years employee c and employee d hereinafter referred to as key employees serve as the president and vice-president of controlled respectively and are solely responsible for the day-to-day management and operational activities of controlled key employees have significantly contributed to the financial success of controlled and controlled’s continued financial viability is heavily dependent upon their continued services key employees have requested the opportunity to obtain an additional substantial equity ownership_interest in controlled in order to share in the capital appreciation directly resulting from the services they render and to increase their control_over business b an increased equity ownership in controlled is acceptable to key employees only if the remaining controlled shares are held by multiple shareholders rather than by distributing key employees have indicated they intend to seek other employment if they are not permitted to purchase a substantial amount of additional controlled stock proposed transaction plr-125761-01 accordingly the following transaction is proposed i distributing will distribute all of its controlled stock pro_rata to distributing’s shareholders ii within one year of issuance this letter_ruling key employees will exercise in full options previously granted by controlled and purchase from controlled in exchange for cash representing j of the purchase_price and five-year recourse notes an aggregate of k of controlled’s common_stock which when added to the shares already held by key employees will total l of controlled’s outstanding_stock representations the following representations have been made regarding the proposed transaction a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted c the five years of financial information submitted on behalf of controlled is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees e the distribution is carried out for the corporate business_purpose of permitting key employees of controlled to substantially increase their equity_interest in controlled and thereby secure and enhance the management stability of controlled the distribution is motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of plr-125761-01 sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock j immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further any excess_loss_account of distributing with respect to the controlled stock will be included in income immediately before the distribution k payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived by the parties bargaining at arm’s length l the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled rulings based solely on the information submitted and the representations set forth above we rule as follows no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any shareholder of distributing on receipt of controlled stock sec_355 no gain_or_loss will be recognized by distributing upon the distribution of the controlled stock as described above sec_355 the aggregate basis of the distributing and controlled stock in the hands of the shareholders after the distribution will equal the aggregate basis of the distributing stock held by the shareholders immediately before the distribution allocated between the distributing and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by the shareholders will include the holding_period of the distributing stock with respect to which the distribution is made provided that such distributing stock is held as a capital_asset on the date of plr-125761-01 the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination procedural statements this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely sean p duffley assistant to the chief branch office of associate chief_counsel corporate
